Citation Nr: 1704339	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  10-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected tendon inflammation disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from February 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In August 2016, the Board requested a Veterans Health Administration (VHA) opinion, which was provided in October 2016.  The Veteran was provided with a copy of the VHA opinion in October 2016, and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. 
§ 20.903.


FINDINGS OF FACT

1.  The Veteran's hypertension disability, which was noted on his entrance examination and therefore pre-existed service, did not increase in severity during active duty.

2.  The Veteran's hypertension is not proximately due to or aggravated by his service-connected tendon inflammation disability, which does not preclude exercise.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension are not met.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his pre-existing hypertension was aggravated by service.  Alternatively, he contends that his service-connected tendon disability aggravated his hypertension.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009);

A veteran shall be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preexisting disability underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.  

In other words, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In such a case section 1153 applies, and the burden falls on the veteran to establish aggravation.  Id.; see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises because the evidence shows an increase (worsening) in the disability during service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease," by clear and unmistakable evidence.  Wagner, 370 F.3d at 1096; Jensen, 19 F.3d at 1417; 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  

Additionally, service connection may be established on a secondary basis were a non-service-connected disorder is caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310; see Allen v. Brown, 7 Vet. App. 439, 448 (1995).    

Here, the evidence reflects that the Veteran's hypertension disability pre-existed service and was noted on his entrance examination, making the issue in this case one of in-service aggravation.  See Wagner, 370 F.3d at 1096.  Specifically, the December 1973 entrance examination shows that the Veteran reported blood pressure issues as well as a history of high blood pressure dating back to 1970, and that he was originally rejected entrance into military service in 1970 due to his high blood pressure.  His blood pressure readings at that time were 144/100, 142/94, 142/90, 130/90, 144/90, and 130/94, and he was diagnosed with "borderline hypertension."  Because the Veteran's borderline hypertension was noted at entry into service, the presumption of soundness on induction does not attach as to his hypertension disability, and service connection on a direct basis may be considered only on the basis of aggravation.  38 C.F.R. § 3.304(b), 3.306; Wagner, 370 F.3d at 1096.  In this regard, the Board acknowledges the recent decision of McKinney v. McDonald, 28 Vet. App. 15 (2016), in which the Court of Appeals for Veterans Claims (Court) held that because the degree of hearing loss noted on Appellant's entrance examination did not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, the Appellant was entitled to the presumption of soundness under 38 U.S.C. § 1111.  The Board finds that the instant case is distinguishable from McKinney.  Specifically, unlike hearing loss, there is no definition of hypertension in 38 C.F.R. Part 3, which addresses compensation claims such as the claim currently before the Board.  Instead, Diagnostic Code 7101 pertaining to hypertension appears in 38 C.F.R. Part 4, which encompasses the general policy of rating disabilities that are already service-connected.  In other words, unlike hearing loss, there is no definition of hypertension for "the purposes of applying the laws administered by VA."  See 38 C.F.R. § 3.385.  Thus, the Board declines to extend McKinney to the instant appeal, and the presumption of soundness does not attach.

Accordingly, the issue becomes whether the Veteran's hypertension underwent an increase in disability during service to allow for the presumption of aggravation to attach, and the burden falls on the Veteran to establish an increase.

Here, the most probative evidence of record shows that the Veteran's borderline hypertension did not increase during service.  First, there is no evidence of treatment or complaints of high blood pressure during active duty, despite the Veteran seeking treatment for other conditions.  Moreover, the Veteran himself reported at his October 1975 separation examination that he had no "recurrence, complications or sequelae" since hypertension was noted on his February 1974 enlistment examination.  The Board affords this contemporaneous report of the Veteran as to a lack of worsening of his hypertension during active duty higher probative value than his current statements made in the context of a claim for monetary benefits, to include his recent statements that a lack of ability to exercise due to his service-connected right tendon injury caused his blood pressure to rise on active duty.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  In this regard, the Board acknowledges the Veteran's contention that he had to have a cast removed from his right leg due to his blood pressure issues.  See April 2010 VA Form 9.  However, the available service treatment records from his November 1974 tendon injury in Germany document no such findings.  Additionally, he had a blood pressure reading of 128/90 at the October 1975 separation examination, which the examiner found demonstrative of diastolic blood pressure "borderline, high."  This finding of a diastolic pressure of 90 is equal to or lower than the diastolic readings recorded at entrance.  Finally, there is no indication of any treatment of the Veteran's blood pressure until June 2008, more than 30 years after separation.  For these reasons, the preponderance of the evidence shows no increase in the Veteran's hypertension during service, and the presumption of aggravation cannot attach.

Finally, the Board acknowledges the opinion of the October 2016 VHA expert, who opined that it was "less likely than not that hypertension was permanently aggravated beyond its natural progression during service."  The Board notes that this opinion does not employ the correct legal standard, as there is no evidence of an increase as detailed above and therefore the burden does not shift to VA to prove by "clear and unmistakable" evidence that the increase was due to the natural progress of the disease.  In this regard, the Board acknowledges the holding in Barr v. Nicholson, 21 Vet. App. 303 (2007), which indicates that once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See also Sanders v. Principi, 17 Vet.App. 232 (2003) (highlighting veteran-friendly nature of VA adjudication process, and stating that when hearing examiner promised a medical examination but VA did not provide one, Board must explain in its decision why it "would not or need not provide the promised examination").  Here, an additional opinion on whether there was an increase in disability during active duty will not be obtained, as the law dictates the burden is on the Veteran to demonstrate an increase in severity during active duty.  He has not met that burden for reasons outlined above.  To have the same VHA expert provide an additional opinion when one is not needed in the first place would be an exercise in futility.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (noting the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim.")  In other words, to ask the examiner whether an increase in hypertension during service is clearly and unmistakably due to the natural progress of the disease, when the Board has already determined there has been no such increase, and that finding is supported by that same examiner's opinion (albeit employing an incorrect, but more favorable, standard) defies logic.  Thus, an additional opinion on this issue will not be obtained.

Accordingly, the Veteran's claim for service connection on the basis of aggravation during military service must be denied.  

Regarding secondary service connection, the most probative evidence of record demonstrates that the Veteran's hypertension is not proximately due to his service-connected tendon disability.  Initially, the Board notes that the Veteran's blood pressure issues and borderline hypertension date back to 1970, and his service-connected tendon injury occurred in November 1974.  Second, the October 2016 VHA expert specifically found that the Veteran's hypertension was not caused by the service-connected tendon injury, reasoning that while painful conditions such as the Veteran's tendon injury can cause a temporary increase in blood pressure, there is no evidence supportive of a causal relationship between the two.  Jackson v. Virginia, 443 U.S. 307, 319 (1979) (stating it is "the responsibility of the trier of fact fairly to . . . draw reasonable inferences from basic facts to ultimate facts"); Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010)("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  Finally, the Veteran himself does not contend that his service-connected tendon disability caused his hypertension.  Instead, he seeks service connection on an aggravation basis, asserting that he is not able to exercise because of his service-connected tendon disability, which has led to his development of hypertension.  Specifically, the Veteran states that his high blood pressure was excess in the summer of 2008, and that this may be due to cramping in his legs after exercising because of his service-connected tendon disability.  See March 2009 Statement in Support of Claim.  

The only competent opinion addressing whether the Veteran's hypertension was aggravated by his service-connected tendon injury is that of the October 2016 VHA expert.  The examiner opines that it is less likely than not that the Veteran's service-connected tendon disability permanently aggravated his hypertension beyond its natural progression.  The examiner reasons that the Veteran's uncontrollable hypertension, as documented in records dated between 2008 and 2015, was due to medication noncompliance as opposed to lack of exercise.  Additionally, the examiner emphasizes that while exercise is a key component in controlling blood pressure, the Veteran's tendon disability does not preclude all forms of exercise, particularly light exercise, to include upper body exercise or water exercise.  The examiner noted that paraplegics regularly exercise, and that the Veteran's sedentary lifestyle was a personal choice not resulting from the tendon disability.  See Jackson and Bastien, supra.  

There is no competent opinion to the contrary.  Concerning the Veteran's own reports, while he is competent to report symptoms such as cramping, he is not competent to render a nexus opinion connecting his service-connected tendon disability, any resultant restrictions on his exercise, and his hypertension, as he does not have the requisite expertise to do so.  

In conclusion, the preponderance of the evidence demonstrates that the Veteran's hypertension is not caused or aggravated by his service-connected tendon disability, nor was it aggravated by his military service.  As such, service connection for hypertension must be denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension, to include as secondary to a service-connected tendon inflammation disability, is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


